Case 1:20-cv-04058 Document 1-1 Filed 08/31/20 Page 1 of 5 PageID #: 6




              EXHIBIT A
To the Notice of Removal dated August 31,
                   2020
FILED: QUEENS COUNTY CLERK 07/17/2020 02:59 PM                                                                                                                                                                 INDEX NO. 710421/2020
NYSCEF DOC. NO.Case
                1   1:20-cv-04058 Document 1-1 Filed 08/31/20 Page 2 of RECEIVED
                                                                        5 PageID #: 7
                                                                                 NYSCEF: 07/17/2020
                jPrint       in black            ink        all     areas      in        bold     letters.       A complaint                 must        be served         in     response             to    a demand              or       notice       of
                appearance              (CPLR               $012(b))]

                SUPREME                COURT  OF THE                             STATE             OF NEW YORK
                COUNTY                OF NEW YORK




                                                                                                                                             __                                                 ind          Number
                                                                                                         Plaintiff(s),
                                             gainst-

                                                                                                                                                   ,                            Date        Index           umber         Purchased

                                                                                                                                                                                                                                           20
                [name(s)          6    party           1/eing         su                        Defendant(s).
                                                                                                                                        x

                To    the    Person(s)             Named                   as Defendant(s)                   above:

                            PLEASE           TAKE                 NOTICE            THAT           YOU        ARE        SUMMONED                      and   required          to serve         upon        plaintiff,         at the          address

              stated        below,         a notice                of appearance                   or demand             for    a complaint             within    20 days          after      service         of this          S;==              .s (not

              counting          the        day         of     service          itself),         or within        30      days      after       service        is complete              if the       Summons                   is not       delivered

              personally              to you       within            the      State        of New        York.

                            YOU       ARE          HEREBY                    NOTIFIED                THAT        should           you.fail         to    serve        a notice         of    appearance                  or    demand             for    a

            complaint,                a judgment                   will     be entered             against       you        by default            for the    relief     demanded                herein.




            Dated:                                                                  _,      20__                                                                         [sign               r name]




                                                                                                                                                                         [print     your         name]


                                                                                                                                                                       fd [f                                             Oft           /    C
                                                                                                                                              [your      address(es.),            telephone            number(s)




      Defendant(s)

      [name          of defendant]




       [address(es)             of defendant(s)]

  .
      Notice:        The     riature        of this               action      is [briefly          describe           the      nature        of your.case             against      the       defendant(s),                such

                                                        negligence]•
      as, breach            of contract,                                                                                                                                                                                                   .




                                                                                                                                                                                CommenceAction                           - 1/2014
b¼°f                                  qç                                                                        thL



                                                                                                                               1 of 4
FILED: QUEENS COUNTY CLERK 07/17/2020 02:59 PM                                                                        INDEX NO. 710421/2020
                Case 1:20-cv-04058
NYSCEF DOC. NO.SUPRPRE
                 1                 Document
                         COURT OF THE  STATE 1-1  Filed 08/31/20 Page 3 of 5
                                               OF NEW YORK
                                                                             PageID #:
                                                                           RECEIVED    8
                                                                                    NYSCEF: 07/17/2020
               COUNTY         OF



                                                                             ,
                                                                                                     da   N

                                                         .               Plaintiff,


                                         -Against-
                                     .                                                                    COMPLAINT




                                                                          Defendant,                          ..




            TO THE        SUPREME            COURT             OF THE     STATE        OF    NEW YO

                     The     complaint          of the       plaintiff                      "K   V
                                                                                                                      , respectfully
            shows   and    alleges       as follows:




                                                                                 2 of 4
FILED: QUEENS COUNTY CLERK 07/17/2020 02:59 PM                                             INDEX NO. 710421/2020
NYSCEF DOC. NO.Case
                1   1:20-cv-04058 Document 1-1 Filed 08/31/20 Page 4 of 5 PageID #:
                                                                        RECEIVED    9
                                                                                 NYSCEF: 07/17/2020




                                      o         TAÏ   JA
                                                                                               y




                        )f       'f           *°'|(


                j                                                   H




                    .                     .                                       f        j   Jh.
                                                                                      yp


                                                           p                          d              o




                                                           t            Q
                             7                K                         (wl   J                          ·



                                                               3 of 4
FILED: QUEENS COUNTY CLERK 07/17/2020 02:59 PM                                                                                                                                        INDEX NO. 710421/2020
              Case
NYSCEF DOC. NO. 1 1:20-cv-04058 Document 1-1 Filed 08/31/20 Page 5 of 5RECEIVED
                                                                        PageID #: 10
                                                                                NYSCEF: 07/17/2020


                                                                                                       VERIFICATION




 STATE            OF    NEW YORK

 COUNTY               OF                                                       ss:




                                                                                                                                                                        says·
                                                                                                           , being     duly      sworn,        deposes          and



                  I am the          plaintiff      in the        above-entitled              action.       I have     read     the     foregoing          complaint             and   know      the



 contents         thereof.           The        same     are     true     to     my knowledge,             except      as to matters           therein         stated         to be alleged      on   information



and     belief,      and      as to those              matters          I believe     them      to be true.




                                                                                                                              [sign     your       name         in    front      of a Notary]




                                                                                                                                               [print         your      name]




                                                                                                           ANNA       LISA     S. ENRIQUEZ
Sworn        to before          me this                                                                                      - State of New
                                                                                                       Notary    Public                             York
                                                                                                                 No. 04EN6405207
                       of                                                 , 20                            Qualified       in Queens       County          .
              day
                                                                                                  Commissian           Expires        March 2,




                            otary       Public




                                                                                                                                                         CommenceAction                   - 1/2014


                                                                                                                4 of 4
